

EXHIBIT 10.5
POWERWAVE TECHNOLOGIES, INC.


STOCK AWARD AGREEMENT
UNDER
2010 OMNIBUS INCENTIVE PLAN
 
THIS STOCK AWARD AGREEMENT (the “Agreement”) is entered into as of ___________,
20__ by and between ______________________ (hereinafter referred to as
“Grantee”) and Powerwave Technologies, Inc., a Delaware corporation (hereinafter
referred to as the “Company”), pursuant to the Company’s 2010 Omnibus Incentive
Plan (the “Plan”).  Any capitalized term not defined herein shall have the same
meaning ascribed to it in the Plan.
 
R E C I T A L S:
 
A. Grantee is an employee, director or Consultant, and in connection therewith
has rendered services for and on behalf of the Company or its Affiliates.
 
B. The Company desires to issue shares of common stock to Grantee for the
consideration set forth herein to provide an incentive for Grantee to remain an
employee, director or Consultant of the Company and to exert added effort
towards its growth and success.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the parties agree as follows:
 
1. Issuance of Shares.  The Company hereby offers to issue to Grantee an
aggregate of _____________ (_____) shares of Common Stock of the Company (the
“Shares”) on the terms and conditions herein set forth.  Unless this offer is
earlier revoked in writing by the Company, Grantee shall have ten (10) days from
the date of the delivery of this Agreement to Grantee to accept the offer of the
Company by executing and delivering to the Company two copies of this Agreement,
without condition or reservation of any kind whatsoever, together with the
consideration to be delivered by Grantee pursuant to Section 2 below, if
applicable.
 
2. Consideration.  The purchase price for the Shares shall be zero ($0.00).
 
3. Vesting of Shares.  The Shares shall be fully vested as of the date of this
Agreement.
 
4. Limitation of Company’s Liability for Nonissuance.  The Company agrees to use
its reasonable best efforts to obtain from any applicable regulatory agency such
authority or approval as may be required in order to issue and sell the Shares
to Grantee pursuant to this Agreement.  The inability of the Company to obtain,
from any such regulatory agency, authority or approval deemed by the Company’s
counsel to be necessary for the lawful issuance and sale of the Shares hereunder
and under the Plan shall relieve the Company of any liability in respect of the
nonissuance or sale of such Shares as to which such requisite authority or
approval shall not have been obtained.


5. Notices.  All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and effective (i) when delivered by hand, (ii) when otherwise
delivered against receipt therefor, or (iii) three (3) business days after being
mailed if sent by registered or certified mail, postage prepaid, return receipt
requested.  Any notice shall be addressed to the parties as follows or at such
other address as a party may designate by notice given to the other party in the
manner set forth herein:
 
(a) if to the Company:
 
Powerwave Technologies, Inc.
1801 E. St. Andrew Place
Santa Ana, CA 92705
Attention:  Chief Financial Officer
 
(b) if to the Grantee, at the address shown on the signature page of this
Agreement or at his most recent address as shown in the employment or stock
records of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
6. Binding Obligations.  All covenants and agreements herein contained by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
parties hereto and their permitted successors and assigns.
 
7. Captions and Section Headings.  Captions and section headings used herein are
for convenience only, and are not part of this Agreement and shall not be used
in construing it.
 
8. Number and Gender.  Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.
 
9. Amendment.  This Agreement may not be amended, waived, discharged, or
terminated other than by written agreement of the parties.
 
10. Entire Agreement.  This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior or contemporaneous written or oral agreements and
understandings of the parties, either express or implied.
 
11. Assignment.  Grantee shall have no right, without the prior written consent
of the Company, to (i) sell, assign, mortgage, pledge or otherwise transfer any
interest or right created hereby, or (ii) delegate his or her duties or
obligations under this Agreement.  This Agreement is made solely for the benefit
of the parties hereto, and no other person, partnership, association or
corporation shall acquire or have any right under or by virtue of this
Agreement.
 
12. Severability.  Should any provision or portion of this Agreement be held to
be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.
 
13. Applicable Law.  This Agreement shall be construed in accordance with the
laws of the State of California without reference to choice of law principles,
as to all matters, including, but not limited to, matters of validity,
construction, effect or performance.
 
14. No Agreement to Employ. Nothing in this Agreement shall affect any right
with respect to continuance of employment by the Company or any of its
subsidiaries.  The right of the Company or any of its subsidiaries to terminate
at will the Grantee’s employment at any time (whether by dismissal, discharge or
otherwise), with or without cause, is specifically reserved, subject to any
other written employment agreement to which the Company and Grantee may be a
party.
 
15. “Market Stand-Off” Agreement.  Grantee agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities (including any acquisition transaction where Company
securities will be used as all or part of the purchase price), Grantee will not
sell or otherwise transfer or dispose of any Shares held by Grantee without the
prior written consent of the Company or such underwriter, as the case may be,
during such period of time, not to exceed 180 days following the effective date
of the registration statement filed by the Company with respect to such
offering, as the Company or the underwriter may specify.
 
16. Tax Consequences.  Grantee understands that Grantee (and not the Company)
shall be responsible for the Grantee’s own tax liability that may arise as a
result of the acquisition of the Shares.  The Company has the authority to
require Grantee to remit to the Company an amount sufficient to satisfy all
federal, state, and local taxes required by law to be withheld with respect to
any taxable event arising as a result of the receipt of the Shares.
 
17. Attorneys’ Fees.  If any party shall bring an action in law or equity
against another to enforce or interpret any of the terms, covenants and
provisions of this Agreement, the prevailing party in such action shall be
entitled to recover reasonable attorneys’ fees and costs.
 
18. Counterparts.  This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one agreement and any party hereto
may execute this Agreement by signing any such counterpart.  This Agreement
shall be binding upon Grantee and the Company at such time as the Agreement, in
counterpart or otherwise, is executed by Grantee and the Company.
 
[Signature Page Follows]

 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

THE COMPANY:
POWERWAVE TECHNOLOGIES, INC.
 
 
GRANTEE:
 
By:
  (Print Name)
 
Name:      
Address:
  
Title:  
 
 


 
 
3

--------------------------------------------------------------------------------

 

CONSENT AND RATIFICATION OF SPOUSE
 
The undersigned, the spouse of _____________________, a party to the attached
Stock Award Agreement (the “Agreement”), dated as of _______________, hereby
consents to the execution of said Agreement by such party; and ratifies,
approves, confirms and adopts said Agreement, and agrees to be bound by each and
every term and condition thereof as if the undersigned had been a signatory to
said Agreement, with respect to the Shares (as defined in the Agreement) made
the subject of said Agreement in which the undersigned has an interest,
including any community property interest therein.
 
I also acknowledge that I have been advised to obtain independent counsel to
represent my interests with respect to this Agreement but that I have declined
to do so and I hereby expressly waive my right to such independent counsel.
 
 
 

 Date: ___________________  _____________________________________________  
(Signature)
 
 _____________________________________________
  (Print Name)


 
 
4

--------------------------------------------------------------------------------

 
